PD-1473-15

                                    NO. #

VICTOR TODD WILLIAMS,                        *
                                                                  BEFORE THE
                                             *
                       APPELLANT,                  TEXAS
                                                   TEXA!   COURT OF   CRIMINAL APEEflUi

            US,
                                             *
                                                             AT AUSTIN, TEXAS RECEIVED IN
                                             #

                                             *
                                                                               WW OF CRIMINAL APPEALS
THE STATE OF TEXAS,
                                             *
                        APPELLEE,
                                                                                     NOV 13 2015
                  MOTION FOR EXTENSION OF TIME TO FILE A PETITION FOR           -.
                               DISCRETIONARY REVIEW                            *0& ^COSta, Clerk
MAY IT PLEASE THE COURT:

      COMES NOW, VICTOR TODD WILLIAMS, HEREINAFTER REFERRED TO AS THE APPELLANT

IN THE ABOVE ENTITLED AND NUMBERED STYLED CASE,            AND IN PROPRIA PERSONA PURSUANT
TO RULE 10.5(b) OF THE TEXAS RULES OF APPELLATE PROCEDURE, FILES AND TENEBRS-q jy
THIS, MOTION FOR EXTENSION OF TIME TO FILE A PETITION FOR DISCREt^MNR^^i^^/^-li/NALAPPEALS
(PDR), AND FOR CAUSE WILL ADVANCE THE FOLLOWING IN SUPPORT THEREOF, TO-Id IT.: „n ,.„,„
                                                                                     I'.i* 1/   lu /,o it)

                                            I.

      THE FOURTEENTH COURT OF APPEALS FOR THE STATE OF TEXAS, AT HOUSTON®8 ff$fs*?' Clerk
ENTERED IT'S JUDGMENT ON OCTOBER 13, 2015 IN NO. #14-13-0070B-CR, STYLED:

VICTOR TODD WILLIAMS VS.      THE STATE OF TEXAS.

      THE DEADLINE FOR FILING OF THE (PDR) WITH THE COURT OF APPEALS IS ON
NOVEMBER 11,X2015.

      THIS IS APPELLANT'S FIRST REQUEST FOR AN EXTENTION OF TIME IN WHICH TO FILE

A (PDR) .

      THE LENGTH OF TIME SOUGHT FOR THE EXTENSION IS AN ADDITIONAL SIXTY (60)

DAYS AND TO INCLUDE JANUARY 11 , 20116.

      THE FACTS RELIED UPON TO REASONABLY EXPLAIN THE NEED FOR THE EXTENSION IS

PREMISED    ON REASONS, THAT THE APPELLANT WAS NOTIFIED BY HIS APPELLATE COUNSEL
ON   APPEAL THAT THE COURT OF APPEALS AFFIRMED THE JUDGMENT AND SENTENCE OF THE

TRIAL COURT ON OR ABOUT OCTOBER 13, 2015 AND FURTHER INFORMED THE APPELLANT
THAT HBEHAD UNTIL NOVEMBER 11 , 2015, IN WHICH TO FILE A (PDR). WITH THIS
INFORMATION GIVEN TO APPELLANT, APPELLANT MAINTAINS A MANDATORY PRISON WORK
RELATED ASSIGNMENT, AND IS ONLY ALLOWED TEN (10) HOURS PER WEEK OF ACCESS TO Y
LAW LIBRARY, AND AT THE PRESENT TIME,THE JOHN M. WYNNE UNIT HAS BEEN SUBJECTED



                                            (1).
TO CONTINUIOUS POWER OUTAGES AND HAS SUSPENDED NORMAL ACTIVITIES TWICE IN THE

PAST TWO WEEKS. THESE SUSPENDED ACTIVITIES INCLUDES THE USE OF THE UNIT'S LAW

LIBRARY, WHICH IS PERTINENT TO APPELLANT EXPEDITING THE (PDR). AS A RESULT
THEREOF; APPELLANT'S ABILITY TO ADEQUATELY PREPARE A (PDR) HAS BEEN IMPEDED
WITH THESE DIFFICULTIES, THAT ARE BEYOND HIS CONTROL AND WOULD REQUEST FOR
THE ENUMERATED DAYS MENTIONED TO EXTEND TIME TO COMPLETE THE PDR.



                                 II.


    WHEREFORE, PREMISES CONSIDERED, AND IN THE INTEREST OF JUSTICE, APPELLANT

RESPECTFULLY MOVES AND PRAYS, THAT FOR THE REASONS ADVANCED ABOVE, THAT THE DUE
DATE FOR FILING OF A (PDR) WITH THE COURT OF APPEALS IN ALL BE EXTENDED SIXTY
(60) DAYS.




                                                 ACCORDINGLY WRITTEN,



                                                 VICTOR TODD WILLIAMS
                                                 T.D.C.J. #1B728B6
                                                 WYNNE UNIT
                                                 B10   FM 2B21   RD
                                                 HUNTSVILLE, TEXAS 77349
                                                 APPELLANT, IN PROPIA PERSONA.




                                   (2).
                              CERTIFICATE OF SERVICE

  I, VICTOR TODD WILLIAMS, DO HRERBY CERTIFY, THAT A TRUE AND CORRECT COPY
OF THE FOREGOING INSTRUMENT WAS SERVED, VIA UNITED STATES POSTAL SERVICE, FIRST
CLASS PREPAID POSTAGE, BY PLACING THE SAME IN THE INTERNAL MAIL SY5TEM OF THE
TEXAS DEPARTMENT OF CRIMINAL JUSTICE CORRECTIONAL INSTITUTIONS DIVISION, ON
THIS DATE OF NOVEMBER 09, 2015. AND PROPERLY ADDRESSED TO:


       MELISSA P.   HERVEY
       ASSISTANT DISTRICT ATTORNEY
      HARRIS COtlNTY, TEXAS
      1201   FRANKLIN
       HOUSTON, TEXAS 77002




                                                       VICTOR TOOD WILLIAMS




                                     (3)